 



Exhibit 10.1

Exclusivity Termination Agreement

     This Termination Agreement (this “Agreement”) is entered into effective as
of April 6, 2005, by and between RealSelect, Inc. (“RealSelect”) and its parent
Homestore, Inc. (together referred to as “Homestore”), and REALTORSÒ Information
Network, Inc. (“RIN”) and its parent the National Association of REALTORSÒ
(together referred to as “NAR”). Capitalized terms used but not defined in this
Agreement shall have the meanings as set forth in the November 26, 1996
Operating Agreement between RIN and RealSelect, which has been amended from time
to time (as amended, the “Operating Agreement”).

     WHEREAS, pursuant to Sections 3.2 of the Operating Agreement and Article IV
of the November 26, 1996 Joint Ownership Agreement between NAR and Homestore,
Homestore and NAR are bound to certain exclusivity obligations with respect to
the Electronic Display of Real Property Ads and the RPA Business;

     WHEREAS, the parties desire to terminate such exclusivity obligations with
the respect to Foreign Property Listings and Commercial Property Listings (as
defined below) upon the terms and conditions set forth herein;

     WHEREAS, the parties entered into that certain Amended and Restated
Agreement Regarding International Activities dated October 31, 2001 (the
“International Agreement”);

     WHEREAS, the parties desire to terminate the International Agreement upon
the terms and conditions set forth herein;

     WHEREAS, NAR and the International Consortium of Real Estate Associations
(the “Consortium”) desire to participate together in the aggregation and display
of Foreign Property Listings, which may also include Commercial Listings; and

     WHEREAS, Homestore has requested and NAR has agreed to provide reasonable
marketing support to assist Homestore in the promotion of a new alternative way
for REALTORS® to pay for advertising on REALTOR.com known as
pay-for-performance.

     NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1.   Release of Exclusivity Obligations. Subject to Section 2 below, Homestore
and NAR hereby release each other from any and all Exclusivity Obligations (as
defined below) regarding the aggregation, display, distribution (on the Internet
or otherwise), exploitation and/or other activities of Foreign Property Listings
and Commercial Property Listings. Accordingly, subject to Section 2 below,
Homestore and NAR may engage, directly or indirectly, in any business or
activity related to Foreign Property Listings or Commercial Property Listings.
Such business or activity may be independent from the

 



--------------------------------------------------------------------------------



 



other party and may be direct, indirect, alone, or with others, and the parties
need not account to or share revenues with one another in connection with any
such business or activity.

     The term “Foreign Property Listings” means any and all listing data
concerning the sale or lease of real property located outside the United States
of America and/or territories thereof.

     The term “Commercial Property Listings” means property listing information
relating only to (a) the sale of multi-family dwellings containing four (4) or
more separate dwelling units, (b) the sale or lease of improved or unimproved
real property that is marketed exclusively for office, warehouse, industrial, or
retail use, (c) the sale or lease of any farm or ranch, except those which are
marketed primarily for individual residential or leisure use, or (d) the sale or
lease of any building, one or more of the units of which are used for commercial
purposes and one or more of the units of which are used for residential purposes
(but not the individual units in such building). “Commercial Property Listings”
includes properties located within as well as outside the United States of
America and/or territories thereof.

     The term “Exclusivity Obligations” shall mean the restrictions set forth in
Sections 3.2 of the Operating Agreement and Article IV of the November 26, 1996
Joint Ownership Agreement between NAR and Homestore and any additional
obligations or restrictions of a similar nature which may be contained in any
other agreements between any of the parties hereto.

2.   Restrictions. Notwithstanding the foregoing, NAR acknowledges and agrees
that NAR may not participate in, promote or endorse any Internet site or other
electronic display medium that (i) displays U.S. Residential Property Listings
or (ii) assists consumers in finding U.S. Residential Property Listings .
Notwithstanding the foregoing, NAR may continue to participate in the Domain
Site pursuant to the Operating Agreement. Further, NAR may continue to
participate in the Consortium’s website so long as the Consortium’s website does
not engage in any of the activities described in any of the activities described
in (i) or (ii) above, other than by linking to the Domain Site. “U.S.
Residential Property Listings” means any and all listing data concerning the
sale or lease of real property located in the United States of America and/or
territories thereof, provided that such term does not include Commercial
Property Listings.

3.   Termination of International Agreement. The parties hereto hereby agree
that the International Agreement is hereby terminated effective as of the date
first above written.

4.   Impact on REALTOR.com. The parties hereto hereby agree that they will not
engage in any activity intended to undermine the commercial success of
REALTOR.com in the United States as a result of the release of the Exclusivity
Obligations.

5.   Miscellaneous. To the extent there is any conflict or inconsistency between
any provision in this Agreement and any provision in any prior agreement between
any of the

 



--------------------------------------------------------------------------------



 



parties hereto (such prior agreements are collectively referred to herein as the
“Existing Agreements”), the provision in this Agreement shall govern and
control. Except to the extent of any conflict or inconsistency with any of the
terms or conditions herein, all terms and conditions in the Existing Agreements
shall continue in full force and effect without change. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and may only be amended by a written agreement signed by the
parties whose rights and/or obligations are affected by such amendment.
Article X (“Dispute Resolution”) and Section 12.5 (“Applicable Law”) of the
Operating Agreement shall apply to all disputes arising in connection with this
Agreement.

     IN WITNESS WHEREOF, each party has executed or caused its duly authorized
officer to execute this Agreement the day and year first above written.

      Homestore, Inc.   RealSelect, Inc.       By: /s/ Jack Dennison
Name: Jack Dennison
Title: COO   By: /s/ Jack Dennison
Name: Jack Dennison
Title: COO       National Association of REALTORSÒ Inc.   REALTORSÒ Information
Network,       By: /s/ Terrence M. McDermott
Name: Terrence M. McDermott
Title: CEO   By: /s/ Robert A. Goldberg
Name: Robert A. Goldberg
Title: President & CEO

 